Case: 12-12268    Date Filed: 01/23/2013   Page: 1 of 10

                                                           [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 12-12268
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 0:11-cv-62261-JIC

ROBERT THOMAS,
FREDERICK LAUFER, et. al.,

                                                           Plaintiffs-Appellants,

                                   versus

TROY R. BROWN,
GARY S. DESBERG, et. al.,

                                                          Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (January 23, 2013)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-12268     Date Filed: 01/23/2013     Page: 2 of 10

      Robert Thomas, Frederick Laufer and Bryan Kaufman (“Plaintiffs”) appeal

the district court’s order dismissing their suit for lack of personal jurisdiction.

According to the complaint, Plaintiffs are minority shareholders of Apex

Radiology Inc. (“Apex”), a Florida corporation. Plaintiffs sued the law firm of

Singerman, Mills, Desberg & Kauntz Co., L.P.A. (“Singerman Mills”) and eight

individual shareholders of Singerman Mills (collectively “Defendants”), alleging

numerous claims arising out of Defendants’ representation of Apex in a suit

against Franklin & Seidelmann, LLC (“F&S”).

      In July of 2007, Apex entered into an Asset Purchase Agreement to sell all

of its assets to F&S. The initial proceeds were to be used to pay down Apex’s

debts and then distribute funds to shareholders on a pro-rata basis. After three

initial payments, F&S made no further payments to Apex. In May of 2008, Wade

Rome, the majority shareholder of Apex, hired Defendant Singerman Mills to

initiate litigation against F&S for discontinuing payments. This suit was brought

in federal court in Ohio. Singerman Mills is an Ohio law firm with a single office

in Beachwood, Ohio.

      The action between F&S and Apex was ultimately arbitrated in Ohio, and

Apex received a net award. Plaintiffs allege that these funds were never divided

among the shareholders and they never received any of these proceeds. They

                                           2
               Case: 12-12268    Date Filed: 01/23/2013    Page: 3 of 10

allege that Defendants knew or should have known that there was cause for

concern about wiring the award to a bank account owned by Rome.

       In the present lawsuit filed in the Southern District of Florida, Plaintiffs

assert claims for (1) breach of the attorney-client fiduciary duty; (2) breach of

fiduciary duty and duty of care; (3) breach of the Ohio Rules of Professional

Conduct for not obtaining waivers of conflict; (4) negligence; (5) gross

negligence; (6) conspiracy to commit civil theft; and (7) conspiracy to commit

civil theft or fraud.

       Defendants filed a Motion to Dismiss for Lack of Jurisdiction, and the

district court ordered that discovery be conducted. After discovery was complete,

the district court granted Defendants’ Motion.

       The district court held that Florida’s long-arm statute did not reach

Defendants’ conduct. Additionally, even if the long-arm statute did reach

Defendants’ conduct, Defendants did not have sufficient minimum contacts with

Florida to constitutionally subject them to jurisdiction in Florida. After thorough

review of the record, we affirm.

                                           I.

       We review a district court’s dismissal of an action for lack of personal

jurisdiction de novo. Licciardello v. Lovelady, 544 F.3d 1280, 1283 (11th Cir.

                                           3
                Case: 12-12268        Date Filed: 01/23/2013       Page: 4 of 10

2008). The plaintiff bears the burden of making out a prima facie case for

personal jurisdiction by presenting sufficient evidence to withstand a directed

verdict motion. Stubbs v. Wyndham Nassau Resort & Crystal Palace Casino, 447
F.3d 1357, 1360 (11th Cir. 2006). The defendant then must “raise[ ], through

affidavits, documents or testimony a meritorious challenge to personal

jurisdiction.” Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623, 627 (11th Cir.

1996) (quotation omitted). Conclusory statements, “although presented in the

form of factual declarations, are in substance legal conclusions that do not trigger

a duty for Plaintiffs to respond with evidence of their own supporting

jurisdiction.” Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1215 (11th Cir.

1999).1 If the defendant provides sufficient evidence, “the burden shifts to the

plaintiff to prove jurisdiction by affidavits, testimony or documents.” Sculptchair,
94 F.3d at 627 (quotation omitted). If the plaintiff’s complaint and the defendant’s

evidence conflict, “the district court must construe all reasonable inferences in

favor of the plaintiff.” Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990). If

the forum’s long-arm statute provides jurisdiction over one claim, the district court

has personal jurisdiction over the entire case so long as the claims arose from the


       1
                We agree with the district court that Plaintiffs’ argument that Defendants’
affidavits are conclusory and self-serving—and therefore insufficient to rebut the allegations of
the Complaint regarding personal jurisdiction—is without merit.

                                                 4
              Case: 12-12268      Date Filed: 01/23/2013   Page: 5 of 10

same jurisdiction-generating event. See Cronin v. Washington Nat’l Ins. Co., 980
F.2d 663, 671 (11th Cir. 1993).

      We apply a two-step inquiry in determining whether the exercise of personal

jurisdiction over a nonresident defendant is proper. Horizon Aggressive Growth,

L.P. v. Rothstein-Kass, P.A., 421 F.3d 1162, 1166 (11th Cir. 2005). First, we

examine whether the exercise of jurisdiction would be appropriate under the forum

state’s long-arm statute. Id. Second, we examine “whether the exercise of

personal jurisdiction over the defendant would violate the Due Process Clause of

the Fourteenth Amendment to the United States Constitution, which requires that

the defendant have minimum contacts with the forum state and that the exercise of

jurisdiction over the defendant does not offend traditional notions of fair play and

substantial justice.” Id. (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 319

(1945)).

                                          II.

      Here, the district court first held that the court lacked personal jurisdiction

under the Florida long-arm statute. See Fla. Stat. §§ 48.193(1)(a), (b), (g), and (2).

The district court then held that, even if Florida’s long-arm statute reached

Defendants’ conduct, the Due Process Clause of the United State Constitution

prevented it from exercising personal jurisdiction over Defendants. The court

                                           5
                Case: 12-12268       Date Filed: 01/23/2013       Page: 6 of 10

found that Defendants lacked meaningful “contacts, ties, or relations” with

Florida. See Int’l Shoe, 326 U.S. at 319.

       We agree with the district court that, even assuming arguendo that Florida’s

long-arm statute reaches Defendants’ conduct, the Due Process Clause prohibits

Florida courts from exercising jurisdiction over Defendants in this suit.2

                                   A. Minimum Contacts

       The Due Process Clause of the United States Constitution protects an

individual’s liberty interest in not being subject to the binding judgments of a

forum with which he has established no meaningful “contacts, ties, or relations.”

Id. at 319. Where a forum seeks to assert specific personal jurisdiction over a

nonresident defendant, due process requires that the defendant have “fair warning”

that a particular activity may subject him to the jurisdiction of a foreign sovereign.

See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985). “This fair

warning requirement is satisfied if the defendant has purposefully directed his

activities at residents of the forum, and the litigation results from alleged injuries

that arise out of or relate to those activities.” Licciardello, 544 F.3d at 1284

(internal quotation marks omitted). The defendant must have reasonably



       2
               Accordingly, we need not address the district court’s holding that Florida’s long-
arm statute does not reach Defendants’ conduct.

                                                6
              Case: 12-12268    Date Filed: 01/23/2013    Page: 7 of 10

anticipated being sued in the forum's courts in connection with his activities there.

Burger King Corp., 471 U.S. at 474. “Jurisdiction is proper where the defendant's

contacts with the forum proximately result from actions by the defendant himself

that create a substantial connection with the forum state.” Madara, 916 F.2d at

1516 (internal quotation marks omitted).

      Applying these standards to the facts of this case, we hold that Defendants

do not have sufficient minimum contacts with the state of Florida. As the district

court noted, Defendants have no office, telephone, bank account, or property of

any kind in the state of Florida. The evidence is undisputed that Defendants do

not market themselves to Florida and did not conduct any matters related to this

lawsuit in Florida. Cf. Sculptchair, 94 F.3d at 631 (finding minimum contacts

partly because defendant “purposefully availed herself of the privilege of

conducting business in Florida by marketing . . . products in the state”). The only

contacts by Defendants with Florida regarding this lawsuit involved telephone and

electronic communications made with Florida-resident Plaintiffs Laufer and

Kaufman. Defendants were hired to represent Apex in an action brought in Ohio,

and the arbitration proceedings were not conducted in Florida. There is also no

evidence that Defendants ever traveled to Florida for anything connected with this

matter.

                                           7
              Case: 12-12268     Date Filed: 01/23/2013    Page: 8 of 10

      Defendants did not purposefully avail themselves of conducting business in

Florida. Defendants did not solicit any work from Apex and were originally

contacted to represent Apex by Wade Rome, who was in Missouri, and Apex’s

counsel, who were in Missouri and Georgia. During Defendants’ representation of

Apex, no bills were ever mailed to Florida; instead, they were mailed to Missouri.

There were no legal documents filed in Florida, no legal documents signed in

Florida, no hearings in Florida, no depositions taken in Florida, and the arbitration

proceedings took place in Ohio. Cf. Robinson v. Giarmarco & Bill, P.C., 74 F.3d
253, 259 (11th Cir. 1996) (finding minimum contacts for nonresident attorney and

accountant when, inter alia, defendants knew that the will would be probated, and

the trust administered, in Florida and mailed all correspondence to the decedent in

Florida).

      Plaintiffs argue that this case is similar to Sculptchair, Inc. v. Century Arts,

Ltd. In Sculptchair, this Court found that minimum contacts existed to justify

hauling two defendants into a Florida court. 94 F.3d at 631. But Plaintiffs’ case

here is factually distinct. In Sculptchair, the plaintiff was the owner and president

of a Florida company marketing, selling, and leasing a type of chair cover. Id. at

625-26. One of the defendants personally contacted the plaintiff seeking to obtain

an exclusive licensing agreement to manufacture and market these chair covers in

                                          8
              Case: 12-12268    Date Filed: 01/23/2013    Page: 9 of 10

Canada. Id. at 626. This agreement was ultimately signed in Florida, and two of

the defendants traveled from Canada to Florida to finalize the deal. Id. Months

later, another defendant traveled from Canada to Florida for a four day “logistical

meeting” with the plaintiff. Id. This Court found sufficient minimum contacts to

bring the defendant corporation and an individual associated with the corporation

into court in Florida. It was undisputed that the corporation “reached out” to

Florida. Id. at 631. Defendants had also structured the agreement, “envisioning

continuing and wide-reaching contacts with Sculptchair in Florida by seeking the

exclusive licensing agreement.” Id. (internal quotation marks omitted).

      Here, Defendants did not reach out to Plaintiffs seeking representation; they

never traveled to Florida in relation to this case; and there were no papers or

agreements signed or filed in Florida. This minimal contact with Florida is not the

type that would “lead a person to reasonably expect the possibility of ensuing

litigation in a Florida court should some type of dissatisfaction or complications

arise.” Id. The fact that Apex is a Florida corporation and that Defendants spoke

on the phone with Apex shareholders in Florida does not establish that Defendants

would have “fair warning” that their activities related to this matter would subject

them to the jurisdiction of Florida. Cf. Burger King Corp., 471 U.S. at 472.

Accordingly, we conclude that Defendants do not have sufficient minimum

                                          9
             Case: 12-12268     Date Filed: 01/23/2013    Page: 10 of 10

contacts with the state of Florida.

                                          B.

       Because we conclude that Defendants do not have minimum contacts with

Florida, we need not address whether the exercise of jurisdiction would offend

“traditional notions of fair play and substantial justice.” Int’l Shoe, 326 U.S. at

316.

                                         III.

       For the foregoing reasons, we affirm the district court’s grant of

Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction.

       AFFIRMED.




                                          10